Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos. En primer lugar, rechazamos como total-mente incorrecta la norma que en el presente caso esta-blece una mayoría de los integrantes del Tribunal a los efectos de que la prueba requerida para conceder un nuevo juicio, al amparo de la Regla 192 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ha de ser “exacta y certera, a tal grado que deje clara la inocencia del convicto al punto de que la continuación de su encarcelamiento ofenda el sen-tido de justicia”. Opinión mayoritaria, pág. 561.
Por otro lado, somos del criterio que la prueba presen-tada por el peticionario Marcano Parrilla, en apoyo de la moción que radicara al amparo de la mencionada Regla 192, es una que justifica que se deje sin efecto las senten-cias impuéstales al referido peticionario y se ordene la ce-lebración de un nuevo juicio.
i — H
La Regla 192 de Procedimiento Criminal, ante, permite que un “tribunal, a solicitud del acusado, conce [da] un nuevo juicio cuando después de dictada la sentencia sobre-*577viniere el conocimiento de nuevos hechos o de nuevos ele-mentos de prueba de tal naturaleza que evidencien la ino-cencia del condenado”. (Énfasis suplido.) (1) Esta disposición tiene la peculiaridad de haber sido la única to-mada de la Ley de Enjuiciamiento Criminal española, par-ticularmente del inciso cuarto del Art. 954. Véase A. Cin-tron García, Las Reglas de Procedimiento Criminal, III (Núm. 9) Rev. Der. Pur. 69, 74 (1963); Conferencia Judicial de Puerto Rico, Informe al Tribunal Supremo de Puerto Rico proponiendo las Reglas de Procedimiento Criminal para el Tribunal General de Jusiticia de Puerto Rico, San Juan, Comité sobre Procedimiento Criminal, 1958, pág. 8.
El Art. 954 de la Ley de Enjuiciamiento Criminal espa-ñola establece cuatro (4) causales que permiten la celebra-ción de un proceso de revisión. Este recurso de revisión es uno de naturaleza excepcional, pues tiene por objeto la re-vocación de sentencias firmes, atentando así en contra del principio de cosa juzgada. Su finalidad es una de justicia, puesto que reconoce la preeminencia de la verdad sobre la sentencia firme. Por todo ello, sólo se puede acudir a este remedio procesal en los supuestos establecidos en el Art. 954, ante.(2) Véase: Tribunal Supremo de España, S. de 12 *578de mayo de 1999, Núm. 8109, Repertorio de Jurispruden-cia Aranzadi. Véase, también, J. Piqué, J.M. Rifá, L. Saura y J.E Valls, Los Procedimientos Penales, 2da ed., Barcelona, Ed. Bosch, 1987, pág. 625. Contrario al procedi-miento contemplado en nuestra Regla 192, el procedi-miento de revisión español es uno particular reglamentado de forma expresa por los Arts. 954 a 961 de la Ley española de Enjuiciamiento Criminal. (3)
A pesar de que el texto de la citada Regla 192 fue co-piado, en su mayoría, del Art. 954(4) de la Ley española de Enjuiciamiento Criminal, ante, la clara intención de los propulsores de la citada disposición reglamentaria fue reconocer en nuestro ordenamiento procesal criminal el “mis-mo principio que informa el auto de error Coram Nobis o Coram Vobis”. Véase Conferencia Judicial de Puerto Rico, ante.
En esencia, el recurso de coram nobis permite que se pueda modificar o dejar sin efecto una sentencia dictada en un procedimiento criminal, a base de hechos (1) que no surgen de los autos, (2) que existían antes de dictarse la sentencia y (3) que no eran conocidos por la parte promo-vente ni por el tribunal, ni podían ser descubiertos por el promovente mediante el ejercicio de razonable diligencia. Correa Negrón v. Pueblo, 104 D.P.R. 286, 292 (1975); D. Rivé Rivera, Recursos Extraordinarios, 2da ed., San Juan, Ed. U.I.A.P.R., 1996, pág. 195. Dicho recurso proviene del *579Common Law, donde fue creado en el siglo XVI para per-mitir la corrección de errores de hechos cometidos por los tribunales. Rivé Rivera, op. cit.; 6 LaFave, Israel and King, Criminal Procedure 2d Sec. 28.1(c), pág. 9 (1999).
En la jurisdicción federal, el auto de coram nobis ha sido desplazado por otros recursos creados por ley, tales como la moción de nuevo juicio basada en el descubrimiento de nueva evidencia y el auto de habeas corpus. LaFave, Israel and King, ante, pág. 10. Su uso se ha limitado a situacio-nes donde razones de justicia lo exijan. En este sentido, en United States v. Morgan, 346 U.S. 502, 511 (1953), el Tribunal Supremo de Estados Unidos señaló que este recurso será permitido “only under circumstances compelling such action to achieve justice”.
Para que proceda el recurso en la esfera federal, el pe-ticionario deberá establecer que no tiene disponible otro remedio, que se cometió un .error de carácter fundamental y que existe una justificación para no haber buscado pre-viamente un remedio. LaFave, Israel y King, ante, See. 28.9(a), págs. 130-31; Moore’s Federal Practice: Motion Attaching Sentence 3rd Sec. 672.02[2][c], pág. 672 — 639 (2000). Véase, también, 3 Wright’s Federal Practice and Procedure 2d Sec. 592, págs. 429-430 (1992). En aquellos casos donde el recurso se basa en el descubrimiento de nueva evidencia, el peticionario deberá probar también que, a pesar de sus diligencias, la evidencia no pudo ser descubierta antes del juicio, y que la evidencia probable-mente conduce a un resultado diferente. Klein v. U.S., 880 F.2d 250, 254 (10mo Cir. 1989);(4) United States v. Scherer, 673 F.2d 176, 178 (7mo Cir. 1982).(5)
*580r — H hH
Al interpretar el alcance de la Regla 192, ante, debemos tener presente que nuestra obligación consiste en impri-mirle efectividad a la verdadera intención del legislador, para así garantizar que se cumpla con el propósito para el cual fue creada la medida. En este sentido, hemos señalado que la literalidad de un estatuto puede ser ignorada, si la aplicación literal conlleva un resultado opuesto a la verda-dera intención del legislador. Morell v. Ojeda, 151 D.P.R. 864 (2000). De igual forma, no podemos ejercer nuestra función revisora “en forma irreal, frase a frase, haciendo caso omiso de la sustancia de” la disposición. Álvarez & Pascual, Inc. v. Srio. Hacienda, 84 D.P.R. 482, 492 (1962). Véase, también, F.S.E. v. J.R.T., 111 D.P.R. 520, 525 (1981).
Del texto de la citada Regla 192, surge claramente que el fin último de la misma lo es la concesión de un nuevo juicio. El historial legislativo revela que mediante esta disposi-ción, se pretendió reconocer en nuestro ordenamiento pro-cesal criminal, el mismo principio informado por el recurso de coram nobis. Debido a ello, y al interpretar y armonizar la totalidad de los términos en que está concebida la Regla 192, ante, forzosamente tenemos que llegar a la conclusión de que la verdadera intención de esta disposición es la con-cesión y celebración de un nuevo juicio, en cualquier mo-mento posterior a la fecha en que fue dictada la sentencia, a base de hechos que no surgen de los autos, que existían antes de dictarse la sentencia, y que no eran conocidos por la parte promovente ni por el tribunal, ni podían ser descu-biertos por el promovente mediante el ejercicio de razonable diligencia.
A pesar de que el texto de la citada Regla 192, repeti-mos, fue copiado en su mayoría del inciso cuarto del Art. *581954 de la Ley de española Enjuiciamiento Criminal, ante, no fue la voluntad de los propulsores de la medida incorpo-rar el proceso de revisión español. La solicitud autorizada por la Regla 192, ante, no contempla un proceso de revisión ante un foro de mayor jerarquía, sino que permite la con-cesión de un nuevo proceso criminal en el cual no “podrá utilizarse el veredicto o fallo anterior o hacerse referencia a él”. Regla 191 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Siendo el fin de la disposición reglamentaria en contro-versia la concesión de un nuevo juicio, no debe ni puede exigirse al peticionario que evidencie su inocencia de forma exacta, certera e incontrovertible. Esto resultaría contrario a lo promovido por la disposición, pues de lograr estable-cerse la inocencia del peticionario a tal grado de evidencia, no se justificaría la celebración de un nuevo juicio, sino la absolución inmediata del peticionario. Dicho de otra forma, de quedar evidenciado de forma clara y convincente que el peticionario es inocente mediante el proceso establecido por la Regla 192, ante, el resultado del procedimiento nece-sariamente tendría que ser la anulación absoluta de la sen-tencia y la mandatoria e inmediata absolución del peticio-nario, sin la necesidad de trámites ulteriores ya que éstos resultarían ser totalmente innecesarios y superfluos.
No obstante lo anterior, y ante el carácter extraordina-rio de la medida, somos del criterio que para que proceda una moción de nuevo juicio bajo la citada Regla 192, re-sulta claro que los tribunales deberán exigir un grado de prueba mayor al requerido bajo la Regla 188, ante. En el caso de esta última, el nuevo juicio procederá si la nueva prueba descubierta, de haber sido presentada durante el juicio, probablemente hubiese cambiado el veredicto del ju-rado o fallo del tribunal. Regla 188(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En virtud del lenguaje de la Regla 192, entendemos que la moción presentada bajo esta disposición únicamente debe proceder si los nuevos hechos *582o los nuevos elementos de prueba tienden a evidenciar o demostrar la inocencia del peticionario. Esa, y no otra, fue la evidente y lógica intención del legislador al incorporar a las Reglas de Procedimiento Criminal la antes mencionada Regla 192.
H — 4 H-í 1 — I
Atendido lo anteriormente expresado, examinamos bre-vemente la prueba presentada por el peticionario Marcano Parrilla en el presente caso en apoyo de la moción que ra-dicara al amparo de la Regla 192 de Procedimiento Criminal, ante.
Somos del criterio que la misma transciende los linderos requeridos por la citada Regla 192; esto es, la prueba pre-sentada va más allá de meramente haber podido cambiar el veredicto del jurado o el fallo del tribunal. Dicha prueba, a nuestro juicio, tiende a evidenciar o demostrar la inocen-cia del peticionario Marcano Parrilla, justificando la misma que se deje sin efecto la sentencia y ordenando la celebración de un nuevo juicio. Veamos.
En primer lugar, debe tenerse consciencia de que el ase-sinato que se le imputó al peticionario Marcano Parrilla es uno aparentemente producto de la guerra de gangas de delincuentes que desafortunadamente viene afectando a Puerto Rico durante los últimos años, en las cuales todos los participantes son igualmente responsables. En segundo término, el caso del Estado depende exclusivamente del testimonio de un testigo, persona involucrada en esa gue-rra de gangas.
Debe resaltarse el hecho de que el testimonio de ese testigo fue calificado o caracterizado por el Tribunal de Cir-cuito de Apelaciones —en la sentencia que originalmente emitió confirmando la convicción del peticionario a nivel de instancia— como uno plagado de “lagunas, contradicciones y omisiones”. Igualmente debe enfatizarse el hecho de que *583el mencionado tribunal intermedio apelativo, en esa misma sentencia, expresó que la investigación llevada a cabo por el Estado, que culminó en la acusación y convic-ción del peticionario Marcano Parrilla, ciertamente no ha-bía sido “un modelo a seguir”.
Por otro lado, resulta importante señalar que resulta ser un hecho incontrovertible que la prueba presentada por el peticionario Marcano Parrilla, en apoyo de la moción radicada al amparo de las disposiciones de la referida Re-gla 192, no estuvo a su alcance antes o durante el juicio ni antes de que las sentencias impuéstales advinieran finales y firmes. Ello así claramente surge del testimonio que prestara durante el juicio el agente del orden público en-cargado de la investigación del caso. Éste testificó en dicho juicio que el testigo Marcos Isaac Roldán Castro, conocido por “Cachito”, no sólo era un testigo material e importante en el caso sino que no había podido dar con su paradero por éste encontrarse prófugo en Estados Unidos. Dicho sea de paso, el testimonio de este testigo no sólo exonera total-mente de la muerte acaecida al peticionario Marcano Pa-rrilla, sino que señala a otra persona, por nombre y ape-llido, como responsable de dichos hechos delictivos.
En fin, somos del criterio que el presente caso es un ejemplo claro de lo que el legislador tenía en mente al in-corporar a nuestro sistema de justicia las disposiciones de la Regla 192 de Procedimiento Criminal, ante; esto es, el descubrimiento de nueva prueba que no es meramente de carácter impugnatorio; sino que tiende a demostrar la ino-cencia del convicto por sentencia final.
Es por ello que disentimos.

 34 L.P.R.A. Ap. II.


 Dicho artículo dispone:
“Habrá lugar al recurso de revisión contra las sentencias firmes en los casos siguientes:
“1° Cuando estén sufriendo condena dos o más personas, en virtud de senten-cias contradictorias, por un mismo delito que no haya podido ser cometido más que por una sola. «
“2° Cuando esté sufriendo condena alguno como autor, cómplice o encubridor del homicidio de una persona cuya existencia se acredite después de la condena.
“3° Cuando esté sufriendo condena alguno en virtud de sentencia, cuyo funda-mento haya sido un documento o testimonio declarados después falsos por sentencia firme en causa criminal, la confesión del reo arrancada por violencia o exacción, o cualquier hecho punible ejecutado por un tercero, siempre que los tales extremos resulten también declarados por sentencia firme en causa seguida al efecto. A estos fines. ...
“4° Cuando después de la sentencia sobrevenga el conocimiento de nuevos hechos o de nuevos elementos de prueba, de tal naturaleza que evidencien la inocencia del condenado.” (Enfasis suplido.) Art. 954 de la Ley española de Enjuiciamiento Criminal, Pamplona, Ed. Aranzadi, 1995, pág. 277.


 De acuerdo con el Art. 957 de la Ley española de Enjuiciamiento Criminal, ante, pág. 278, el primer paso en el recurso de revisión consiste en la autorización o denegación de la interposición del recurso. Autorizada la interposición, el recurso se sustanciará oyendo por escrito una sola vez al Fiscal y otra a los penados. Luego, el recurso seguirá los trámites establecidos para el recurso de casación. En el caso particular del supuesto cuarto del citado Art. 954, “la Sala [Segunda del Tribunal Supremo] instruirá una información supletoria, de la que dará vista al Fiscal, y si en ella resultare evidenciada la inocencia del condenado, se anulará la sentencia y man-dará, en su caso, a quien corresponda el conocimiento del delito instruir de nuevo la causa”. Art. 958 de la Ley española de Enjuiciamiento Criminal, ante, pág. 278. Véase M. Fenech, Derecho Procesal Penal, 3era ed., Barcelona, Ed. Labor, 1960, T. II, págs. 1209-1210. Los nuevos hechos o la nueva prueba presentada deberán eviden-ciar la inocencia del acusado de manera exacta, certera y evidente. Tribunal Supremo de España, S. de 11 de marzo de 1994, Núm. 2130, Repertorio de Jurispru-dencia Aranzadi.


 “When claiming newly discovered evidence, the petitioner must show that due diligence on his part could not have revealed the evidence prior to trial and that the evidence ‘would have likely led to a different result.’ Scherer, 673 F.2d at 178.” Klein v. U.S., 880 F.2d 250, 254 (10mo Cir. 1989).


 A pesar de que la Regla 33 de Procedimiento Civil federal permite la celebra-ción de un nuevo juicio por el descubrimiento de nueva evidencia, la misma está limitada a un periodo de tres años contados a partir del veredicto o de la declaración de culpabilidad. Debido a ello, cuando haya transcurrido el periodo antes señalado, *580en. la jurisdicción federal se ha permitido recurrir al recurso de coram nobis a base del descubrimiento de nueva evidencia. Adviértase que en estos casos, el estándar de prueba requerido es mayor al de la Regla 33 de Procedimiento Civil federal, 28 U.S.C. United States v. McCord, 509 F.2d 334, 340 (D.C. Cir. 1974).